On Rehearing
Respondent moves for a rehearing, on the ground that subsequent to this Court’s order discharging the petitioner from custody, the case of Affronti v. United States, 350 U.S. 79, 76 S.Ct. 171, was decided, in which the Supreme Court disapproved Kirk v. United States, 9 Cir., 185 F.2d 185, 187 — a ease cited by this Court in support of its order discharging the petitioner.
Neither the Affronti case nor the Kirk case directly involves the point to be decided here. Those cases are concerned with the power of a district judge to suspend sentences which are unexecuted in that they constitute the unserved terms of a series of consecutive sentences. The case at bar turns upon whether or not the language used by a sentencing court was ambiguous.
The Kirk decision was based in part upon the statement of the court that “A prisoner serving the first of several *4consecutive sentences is not serving the other sentences.” That statement was used by this Court as a partial guide to its interpretation of the meaning of the word “sentence.” In the Affronti case the Supreme Court did not discuss the meaning of the word “sentence,” but based its decision on what it believed was the intent of Congress in enacting the Probation Act of 1925. The Court said [350 U.S. 79, 76 S.Ct. 173]:
“The Murray opinion [United States v. Murray, 275 U.S. 347, 48 S.Ct. 146, 72 L.Ed. 309] points out that it is unlikely that Congress would have found it wise to make probation apply in such a way as to unnecessarily overlap the parole and executive clemency provisions of the law. * * * Therefore, in construing the provisions for probation, we adhere to the Murray interpretation to avoid interference with the parole and clemency powers vested in the Executive Branch.”
Thus the Supreme Court disapproved Kirk v. United States not because of the interpretation of the word “sentence” in the Kirk case, but because it adopted a different interpretation of the Probation Act of 1925. The Affronti case sheds no light on the meaning of the word “sentence” when the word is used in connection with a cumulative sentence consisting of several consecutive sentences. The opinion of the Court in Affronti sometimes refers to a cumulative sentence as a single sentence, and at other times refers to it as a series of separate sentences. This serves to emphasize the ambiguity of the word “sentence” when used with reference to a cumulative sentence made up of a series of consecutive sentences.
Since the Affronti case does not remove the ambiguity from the words of the sentencing court involved in the ease at bar, this Court’s order of December 9, 1955, will stand.
It is ordered that respondent’s petition for a rehearing be, and the same is hereby denied.